Citation Nr: 9934753	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  92-54 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 1965 to January 1969.

In July 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, denied, in 
relevant part, the veteran's claim for service connection for 
residuals of a neck injury.  He appealed to the 
Board of Veterans' Appeals (Board).  He also appealed to the 
Board for service connection for a low back disorder-based 
on the submission of new and material evidence-and for 
service connection for post-traumatic stress disorder (PTSD).

In July 1992, the Board remanded the claims to the RO for 
further development and, in December 1993, the RO granted 
service connection for PTSD.  The veteran did not thereafter 
appeal the rating or effective date assigned for his PTSD, so 
that claim is no longer at issue.  The RO continued to deny 
service connection for the neck and low back disorders, so 
those claims were returned to the Board.

In August 1995, January 1997, and most recently in February 
1998, the Board again remanded the neck and low back claims 
to the RO for completion of necessary development, including 
obtaining medical opinions concerning the etiology of the 
conditions at issue.  After obtaining the necessary medical 
opinions, the RO granted service connection for the low back 
disorder in December 1998, and the veteran has not appealed 
the rating or effective date assigned.  See 38 C.F.R. 
§ 20.200 (1999).  Therefore, the only remaining issue on 
appeal is whether he is entitled to service connection for 
the residuals of the purported neck injury.



FINDINGS OF FACT

1.  There is no medical or other competent evidence 
suggesting that the veteran experienced symptoms referable to 
his neck or cervical spine at any time while he was on active 
duty in the military, or within one year after service, or 
for many years thereafter.

2.  There also is no medical evidence suggesting that any of 
the veteran's current neck or cervical spine pathology is a 
residual of his service in the military, including any trauma 
he may have sustained therein.

3.  The veteran's claim for service connection for residuals 
of a neck injury is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
neck injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he initially injured his neck during 
service, while stationed in Vietnam, and that he has chronic 
residuals from the trauma.  During his May 1995 hearing, when 
discussing the specific circumstances surrounding that 
purported incident, he said that he developed a sudden onset 
of pain in his neck while "walking along the ranks," noting 
that he had just finished building some bunkers filled with 
"sand bags and stuff," and that he went forward and bent 
completely over, causing his neck to snap in an awkward 
position.  He also said that he received treatment in the 
dispensary on two occasions shortly after the injury, which 
mainly consisted of his doctors rubbing a "liniment-type 
stuff" on his neck until his muscles relaxed, and that he 
has continued to experience similar symptoms during the years 
since his discharge from the military.

Service connection may be granted for disability caused by an 
injury or a disease that was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Certain conditions, including 
degenerative joint disease (arthritis), will be presumed to 
have been incurred in service if manifested to a compensable 
degree within a prescribed period of time after service-
which is one year for arthritis.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A preliminary determination, however, that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by the presumption that certain diseases 
manifesting themselves within the prescribed period are 
related to service.  Traut v. Brown, 6 Vet. App. 495 (1994); 
Goodsell v. Brown, 5 Vet. App. 36 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, or within 
the presumptive period after service, and that he still has 
such condition.  See also 38 C.F.R. § 3.303(d).  Such 
evidence, however, must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court)-formerly 
the United States Court of Veterans Appeals-lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim still may be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, or 
within the presumptive period after service, provided that 
continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, there is no indication in the veteran's service 
medical records-such as in the way of a complaint or 
clinical finding (diagnosis, etc.)-suggesting that he 
experienced symptoms referable to his neck or cervical spine 
at any time while he was on active duty in the military, 
including when he was examined for separation from service in 
January 1969.  Although his service medical records confirm 
that he received treatment on several occasions during his 
period of active duty for complaints (of pain, recurrent 
muscle spasms, etc.) referable to his low back, and that 
lumbosacral strain was diagnosed secondary to trauma, there 
was absolutely no mention or inference in any of the records 
concerning his service of any problems whatsoever pertaining 
to his neck or cervical spine.  There also is no medical 
evidence suggesting that he experienced any problems with his 
neck or cervical spine within one year after his discharge 
from the military, including while being examined by VA for 
compensation purposes in November 1969, or for many years 
thereafter, prior to 1981 (some 12 years post service).  
Therefore, the provisions pertaining to chronicity and 
continuity of symptomatology of a condition shown in service 
do not apply.  See Savage, 10 Vet. App. at 498; 38 C.F.R. 
§ 3.303(b).

According to treatment records dated in 1981, the veteran's 
doctors observed, for the first time, a retained foreign body 
(osteophytosis) in the right side of his neck that appeared 
to be a piece of a fish hook.  Other, more recent, records 
show that, in July 1989, he sustained a "whiplash" injury 
to his neck in an automobile accident, after which he was 
seen for complaints of lingering pain.  While being treated, 
he reported having sustained an earlier injury to his neck or 
back during service, in about 1967, while stationed in 
Vietnam.  His doctors diagnosed neck and back strains.  There 
have been numerous additional diagnoses of note during the 
years since-including cervical spondylosis, degenerative 
joint disease (arthritis), and degenerative disc disease-by 
VA doctors who examined him on an outpatient basis in March 
and August 1990, and by a private doctor (Yogesh Chand, M.D.) 
who examined him in October 1991.  These conditions also were 
clinically evident during VA compensation examinations in 
October 1995, June 1997, April 1998, September 1998, and most 
recently in November 1998.  Consequently, it is 
well established by the medical evidence of record that he 
has current disability involving his neck and cervical spine, 
and that he has since at least 1981.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, this point is 
not in dispute.  However, as alluded to above, more is 
required to well ground a claim for service connection than 
mere medical evidence of current disability; there also must 
be competent evidence of a relevant injury or disease in 
service, and medical evidence linking the current symptoms to 
service (here, the veteran's alleged trauma in Vietnam).  For 
the following reasons, the Board finds there is no such 
evidence in this case, so the claim must be denied because it 
is not well grounded.

Although he contends otherwise, the veteran's service medical 
records do not substantiate his allegations of trauma (of any 
sort) to his neck or cervical spine while on active duty, nor 
do they reflect treatment during service for any such injury.  
Also, none of the doctors who have examined or treated him 
since service, or who have had an opportunity to review his 
medical history and circumstances, have linked any of his 
current neck or cervical spine pathology to his service in 
the military, including any trauma that he may have sustained 
while on active duty in Vietnam.  Dr. Chand reported in his 
October 1991 statement, and in a statement he subsequently 
submitted in May 1992, that the veteran experienced symptoms 
indicative of degenerative joint disease even prior to his 
automobile accident in July 1989, although he was essentially 
asymptomatic (i.e., "lived without pain") until the 
automobile accident occurred.  This, in turn, suggest that 
the automobile accident, while possibly exacerbating his 
symptoms, was not the sole cause for them.  However, even 
assuming that he experienced neck and cervical spine 
pathology prior to his automobile accident in July 1989, to 
whatever extent, is not sufficient to etiologically link any 
of his pathology to his military service, including any 
trauma he purportedly sustained therein, particularly in 
light of the fact that the earliest manifestation of neck and 
cervical spine pathology was in 1981, and it was not causally 
related to his military service, but rather, to a retained 
foreign body (osteophytosis) in the right side of his neck 
from what appeared to be a "fish hook."

Indeed, most of the more recent VA examinations were 
requested for the primary purpose of obtaining a medical 
opinion as to the probable etiology of the veteran's current 
neck and cervical spine pathology.  And, although, 
admittedly, it took the RO some time to obtain the necessary 
medical opinion on this dispositive issue, the VA physician 
who examined the veteran in October 1995 concluded that there 
was no correlation between the current conditions involving 
his neck and cervical spine and any incident of service 
(including lifting "sand bags").  Moreover, the VA 
physician who examined the veteran most recently, in November 
1998, agreed, indicating in the report of his evaluation 
that, although his symptoms very well may have existed prior 
to (i.e., "antedated") his automobile accident in July 
1989, there was nothing in the medical evidence of record to 
suggest they are a residual of trauma sustained while on 
active duty in the military, as opposed to factors totally 
unrelated to his military service.  While the VA examiner 
went on to note, in the veteran's defense, that he may not 
have been aware that he could have received treatment from VA 
during the years immediately following his discharge from 
service-if in fact he sustained an injury in service-or 
that he may not have been able to receive treatment even had 
he requested it (due to a lack of insurance or a service-
connected disability, etc.), the VA examiner did not, in 
turn, retract his ultimate conclusion that, based on the 
medical evidence presently of record, there is nothing to 
suggest that any of the current neck and cervical spine 
pathology is a residual of the veteran's military service, 
including any incident of trauma that he may have sustained 
therein.  Therefore, since there is no competent medical 
nexus evidence of record, the claim is not well grounded, and 
must be denied.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Also, insofar as some of the medical evidence on file, such 
as the records concerning the treatment the veteran received 
during 1989 shortly after his automobile accident, contain a 
self-reported history, as recounted by him, of a neck injury 
in service, and chronic residuals thereafter, this evidence 
also is not sufficient to well ground his claim.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (where the Court held 
that evidence that is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993), requirement for well 
groundedness).

Lastly, even were the Board to assume, arguendo, that the 
purported neck injury in Vietnam occurred coincident with 
service in "combat" against enemy forces, this still would 
not, in turn, obviate the need for the veteran to submit 
competent medical nexus evidence linking the conditions 
claimed to such service.  See Kessel v. West, 13 Vet. App. 9 
(1999); Arms v. West, 12 Vet. App. 188, 195 (1999); Wade v. 
West, 11 Vet. App. 302 (1998); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); see also VAOPGCPREC 12-99 (October 18, 
1999).  Furthermore, since the veteran and his representative 
are laymen, they do not have the medical expertise and 
training, themselves, to give competent opinions on the 
determinative issue of causation-to establish the validity 
of such a relationship.  Consequently, their allegations of a 
correlation between the purported trauma in service, again, 
were the Board to assume that it occurred, and the current 
impairment involving the neck and cervical spine, have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that a well-grounded 
claim must be supported by medical evidence-not just 
allegations-and there is no such evidence in this case.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for residuals of a neck injury is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Morton v. West, 12 
Vet. App. 477 (1999); Epps, 126 F.3d at 1468 (1997).  To the 
extent the Board remanded this case on the prior occasions 
for further development of the record, this was done, in 
large part, to comply with the preliminary "duty to inform" 
the veteran of the evidence necessary to complete his 
application for benefits.  38 U.S.C.A. § 5103(a); Franzen v. 
Brown, 9 Vet. App. 235, 238 (1996); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  However, the claim ultimately 
proved to be not well grounded.  Moreover, the Board is aware 
of no circumstances in this case that would put VA on notice 
that any additional relevant evidence may exist that, if 
obtained, would make the claim well grounded.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board 
also recognizes that this claim is being disposed of in a 
manner that differs from that employed by the RO.  The RO 
denied the veteran's claim essentially on the merits, whereas 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that, when an RO does not 
specifically address the question of whether a claim is well 
grounded-but rather, as here, proceeds to adjudicate it on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for residuals of a neck injury is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

